NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BLANCA LISSETH JIMENEZ GUILLEN,                 No.    20-72463

                Petitioner,                     Agency No. A206-136-650

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 8, 2021**
                              Seattle, Washington

Before: McKEOWN and BADE, Circuit Judges, and FITZWATER,*** District
Judge.

      Blanca Lisseth Jimenez Guillen petitions for review of a Board of

Immigration Appeals (“BIA”) order dismissing her appeal from the immigration


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for
the Northern District of Texas, sitting by designation.
judge’s (“IJ”) denial of her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).1 Jimenez Guillen testified

credibly that she was raped by two gang members after refusing to sell drugs on

their behalf, and asserts that she was targeted on account of her political opposition

to gangs and her membership in two particular social groups, orphans and young

Salvadorian women who “refuse to be treated as gang property.” We have

jurisdiction, 8 U.S.C. § 1252, and we deny the petition.

      Substantial evidence supports the agency’s conclusion that there was no

nexus between the rape and a protected ground. See Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (as amended) (“An alien’s desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.”). The men who assaulted Jimenez Guillen

could not have known of her political opposition to their organization because she

had never previously advocated against gangs, and the record reflects she was

approached and threatened with violence before she ever expressed resistance to

the gang’s instructions. The one mistaken reference the BIA made to “theft” was

harmless—there can be no doubt the BIA understood that Jimenez Guillen left El

Salvador because she was raped. Cf. Szalai v. Holder, 572 F.3d 975, 982 (9th Cir.



      1
       Jimenez Guillen’s opening brief does not address the agency’s CAT ruling,
waiving any challenge. Jin v. Holder, 748 F.3d 959, 964 n.2 (9th Cir. 2014).

                                          2
2009) (per curiam).

      We agree with the BIA that the IJ’s finding that Jimenez Guillen’s assailants

were “exclusively” motivated by general criminal intent forecloses any nexus

between the rape and Jimenez Guillen’s alleged membership in a particular social

group comprised of orphans. See Zetino, 622 F.3d at 1016. We also agree that

Jimenez Guillen failed to offer any evidence to suggest that she was targeted on

account of her status as an orphan.

      For these reasons, substantial evidence also supports the agency’s finding

that Jimenez Guillen’s fear of future persecution bears no nexus to a protected

ground.

      Because substantial evidence supports the agency’s nexus determinations,

the agency permissibly concluded that Jimenez Guillen had failed to establish her

eligibility for asylum and withholding of removal. We therefore need not consider

whether her asylum application was timely.

      PETITION DENIED.




                                         3